      Case 2:20-cv-00726-KJM-DB Document 9 Filed 11/05/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KANE MICHAEL THOMPSON,                             No. 2:20-cv-0726 KJM DB P
12                       Petitioner,
13
              v.                                         ORDER
14
      M.E. SPEARMAN,
15
                         Respondents.
16

17
            Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas
18
     corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate
19
     Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On August 24, 2020, the court issued findings and recommendations which recommended
21
     that this action be dismissed for failure to file an in forma pauperis application or to pay the filing
22
     fee. (ECF No. 5). On September 8, 2020, petitioner filed objections to the order. (ECF No. 6).
23
     These recommendations and plaintiff’s objections have yet to be adjudicated by the district court
24
     judge assigned to this action.
25
            On September 11, 2020, a review of petitioner’s objections led the court to find that the
26
     instant action is duplicative of Thompson v. Spearman, No. 19-2328 KJM DB P (“Thompson I”).
27
     (See ECF No. 7). As a result, approximately two weeks later, on October 2, 2020, the court
28
                                                         1
      Case 2:20-cv-00726-KJM-DB Document 9 Filed 11/05/20 Page 2 of 2


 1   issued a second order recommending that this action be dismissed as such. (ECF No. 8). A
 2   ruling on those findings and recommendations is also pending. Therefore, the initial and
 3   outstanding August 24, 2020, findings and recommendations order which recommends dismissal
 4   for failure either to file an application to proceed in forma pauperis or to pay the filing fee (see
 5   ECF No. 5) should be vacated.
 6           Accordingly, IT IS HEREBY ORDERED that the findings and recommendations issued
 7   August 24, 2020 (ECF No. 5), are VACATED in light of plaintiff’s September 11, 2020,
 8   objections and the court’s related and subsequently issued October 2, 2020, findings and
 9   recommendations.
10   Dated: November 5, 2020
11

12

13

14

15   DLB:13
     DB/ORDERS/ORDERS.PRISONER.HABEAS/thom0726.of&r.vac
16

17

18

19

20

21

22

23

24

25

26

27

28
                                                          2
